Citation Nr: 0525389	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased compensable evaluation for 
residuals of malaria.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for an 
increased compensable evaluation.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

The evidence does not demonstrate the veteran has active 
malaria or any residuals of malaria, to include liver or 
spleen damage.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's July 2003 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2004 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as a VA examination report.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board observes that in his June 2005 hearing, the veteran 
referenced a private physician, from whom he has sought 
treatment in the past three years.  He indicated that the 
physician was aware of his reported malaria residuals, but 
that he did not further observe or examine the veteran for 
such.  Thus, in light of the veteran's statements with regard 
to the extent of his treatment (or lack thereof) for 
residuals of malaria from this physician, the Board finds 
that the veteran will not be prejudiced by not having such 
physician's treatment records associated with the claims 
file.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Criteria  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease. Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2004).

Analysis

In this case, the RO, in a January 1946 rating decision, 
granted service connection and assigned a 10 percent 
evaluation for malaria, effective from December 1945.  In a 
January 1949 rating decision, the RO reduced the veteran's 
evaluation for malaria to noncompensable, effective March 23, 
1949.  The noncompensable evaluation for history of malaria 
has remained in effect to the present.  In July 2003, the 
veteran filed a claim for an increased evaluation for 
residuals of malaria, which the RO, in a January 2004 rating 
decision, continued to evaluate as noncompensable.

Based on the evidence of record, the Board concludes that a 
compensable rating for residuals of malaria may not be 
granted.  In this regard, on VA examination in December 2003, 
the veteran complained of experiencing recurrent chills, 
which lasted for about three to five minutes and occurred 
four to five times a year.  He also indicated that he had 
experienced neutropenia for several years duration and had a 
negative bone marrow biopsy.  However, a physical examination 
of the veteran found no signs of chronic liver disease in the 
eyes or hepatosplenomegaly and his malaria smear was reported 
as negative.  The examiner diagnosed the veteran with a 
history of malaria, with the last hospitalization for such 
condition being in 1948 and noted that there was no 
recurrence of malaria.  He also diagnosed the veteran with 
chills by history, but indicated that the etiology of it was 
unknown.  The examiner further diagnosed the veteran with 
mild neutropenia of unknown etiology, which was not a 
complication of malaria.  Thus, based on the findings of 
December 2003 VA examination, which do not indicate that 
veteran currently has malaria, liver or spleen damage, or any 
other residuals of malaria, the Board concludes that the 
criteria for a compensable rating for residuals of malaria 
under Diagnostic Code 6304 have not been met.

The Board recognizes the veteran's contentions that his 
service-connected malaria warrants a compensable evaluation.  
However, the Board points out that as a layperson, he is not 
competent to provide an opinion requiring medical knowledge 
such as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence against a compensable 
evaluation for the veteran's service- connected malaria.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).


ORDER

Entitlement to a compensable evaluation for residuals of 
malaria is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


